Citation Nr: 1021027	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative medial meniscectomy of the left knee with 
synovitis.  



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1976 to April 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2007 
when it was remanded for further development.  After 
completing the requested development to the extent possible, 
March and April 2010 supplemental statements of the case 
(SSOCs) denied the increase of the left knee disability above 
the currently assigned 10 percent evaluation.  The case was 
then returned to the Board for further appellate 
consideration.  The Board finds that although there has been 
substantial compliance with its September 2007 remand, the 
Board must again remand the appeal.

The Veteran was scheduled for a Travel Board hearing with a 
Veterans Law Judge in July 2007 but failed to report.  It is 
noted that the Veteran failed to attend his hearing because 
he was incarcerated.  As he remains in jail and unavailable 
for a hearing, the Board will proceed with appellate review 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's increased rating claim.  Although, the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

A December 2009 statement noted that the Veteran was treated 
at the Graceville Correctional Facility for his service 
connected left knee.  He also noted that he was in serious 
pain because of his knee.  The file does not indicate that 
any attempt was made to obtain these medical records prior to 
the issuance of the March and April 2010 SSOCs.  As the 
Veteran has noted he has had further treatment for his left 
knee, additional attempts to obtain these treatment records 
should be made.  Any ongoing VA medical records should also 
be obtained, if available.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records not 
already on file should be obtained and 
associated with the claims folder.  
Specifically, copies of  records of 
treatment received by the Veteran for the 
service-connected left knee condition 
since December 2009 from Graceville 
Correctional Institute in Graceville, 
Florida, should be requested.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
increased evaluation for post-operative 
medial meniscectomy of the left knee with 
synovitis in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

